department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely kenneth corbin acting director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil tax_exempt_and_government_entities_division date date legend b date c state d place dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues e e e do you pass the organizational_test for exemption no for the reasons described below do you pass the operational_test for exemption no for the reasons described below does your lack of adequate and detailed responses to our inquiries cause you to fail the operational_test precluding you from qualifying for exemption under sec_501 of the code yes for the reasons stated below letter cg catalog number 47630w facts you were incorporated on b as a non-profit corporation under c law article of your articles of incorporation states the purposes for which you are organized are charitable educational social literary and athletic any purpose permitted to be exempt from taxable under sec_501 or sec_501 any purpose that would qualify for tax- deductible gifts under the sec_170 we requested you to amend your articles of incorporation to remove the words social and athletic and the phrases providing you are organized for any purpose permitted to be exempt from taxation under sec_501 or sec_501 of the united_states internal_revenue_code and any purpose that would qualify for tax-deductible gifts under the sec_170 of the united_states internal_revenue_code you simply said the words and phrases are true and correct statements to substantiate your athletic purpose and there is no need for you to amend your articles of incorporation your articles of organization state in article il the purpose of this corporation is to engage in all charitable educational and civic activities within the meaning of sec_501 including without limitation a to provide educational charitable and outreach services to the community b in general to do and perform such acts and transact such business in connection with the foregoing not consistent with the general laws of the state of illinois and sec_501 of the code you educate and plan to educate the community about homeownerships create a rental property owner’s network and family services’ network beautification program safe neighborhood program physical fitness good nutrition sharing of information and networking and establish a farmer’ market your current activity is described as a running ministry and only accounted for percent of the total time you organize and encourage running and walking for a healthier lifestyle your planned activities are jump-start the housing market by creating a rental property owner's network and a family services network help renters to become homeowners develop housing support-services program and establish a housing resource center to provide technical and financial assistance to homeowners home buyers and renters promote healthy lifestyles by establishing d walking club and running club expand availability of healthy food options at small grocery stores attract full- letter cg catalog number 47630w service produce stores produce market or grocer with a large produce selection establish a farmers’ market and local produce stands and use of signs community events and health fairs improve safety and security throughout the community by re-establishing a d gang-intervention task force and increase the capacity of block organizations to organize clean-up and beautification projects and increase public involvement on safety issues create a d community network to spread information resources and expertise within d and beyond bring new resources to schools to expand health and social serves that help improve academic performance develop mental health clinics and family counseling services at elementary and high schools create partnerships between struggling schools and high-achievement schools and strengthen faith- based partnerships to establish teen mentoring program we requested additional information about your role in attracting produce stores produce markets or grocers you simply said you plan to attract them to your neighborhood through your eat to live classes and exercise techniques we asked you to provide more detailed explanation on your purchase of land to grow fruits and vegetable and the operation of a farmers’ market you simply stated that the farmers market is your future plan you stated your community is a food desert that has miles of undeveloped land and you endeavor to use your non-profit status to acquire the land and teach community residents how to grow fruits and vegetable on the land and sell then to other community residents you state that this activity would further your purposes by helping to organize and or participate in educational and other activities that promote the use of fresh produce and horticultural products and provide healthy fresh food and horticultural products to d and surrounding communities you stated you plan to devote about of your time to this activity we requested additional information regarding your financial and technical assistance to homebuyers and others you state that you will be partnering with the united_states department of housing and urban development hud and with c department of housing authority to become a housing counseling organization you will adhere to the guidelines and follow strict policies of hud and c’s department of housing authority in addition you stated that there will be six services you plan to offer homebuyer education programs hep loss mitigation lm money debt management mdm pre- purchase counseling pc post-purchase counseling ppc and renters assistance rc letter cg catalog number 47630w you will not offer credit repair debt management plans dept repayment debt consolidation debt negotiation services or similar type services to the participants you stated you will not charge for your programs classes will be offered once you secure your non-profit status and approval from hud housing counseling agency after 7pm weekdays and on saturdays you did not have any materials or brochures of your own and submitted materials and brochures that are used by a similar agency for our review you help homeowners by providing financial and mortgage counseling assistance negotiating repayment with lenders and providing loans your rental property network is a free service to all involved and is a listing of rental you specialize in properties in the area for individuals or families seeking housing connecting people with community services you devote resources to this activity of your time and your mortgage foreclosure counseling and loss mitigation is a future project once you are approved for the c status you will apply to hud program for certification as an approved hud counseling agency you cannot apply to the program unless you have been granted c status you do not want to conduct any of the housing programs unless you have hud guidance and assistance regarding the courses services and counseling activities that you will conduct to qualify for and retain hud certification and what courses you have taken or will take to fulfill the hud certification requirements you will offer under the direction of hud the following services financial management budget counseling mortgage delinquency and default resolution counseling non-delinquency and default resolution counseling pre- purchase counseling predatory lending education workshops and rental housing you have not taken any courses to fulfill the hud certification requirement because you are waiting for c status prior to applying for this program regarding how you will conduct your housing counseling and foreclosure program you are not doing anything new you stated that you wanted to initiate your own neighborhood stabilization program in d area and in order to complete your mission you first need c status regarding your counseling and education programs you did not include copies or samples of any documents as evidence of these programs you will not offer debt management plans letter cg catalog number 47630w you are a non-profit all volunteer organization however your financial statements show salaries and wages youspend program however you provided no details on the running walking program of your time on your running and walking you provided very little information regarding your foreclosure counseling loss mitigation and educational programs you continually stated that the activities will be conducted as soon as you receive c tax exempt status you did not submit any educational materials or other written materials you will use during your counseling program or your homebuyer education workshops because you do not currently conduct this activity you did not provide the actual financial information for your first completed tax_year as we requested your projected budgets show the anticipated revenue from gifts grants and contributions projected expenditures show salaries wages and occupancy costs as your largest expenses law sec_501 of the code requires an organization to be organized and operated exclusively for charitable educational and or religious purposes sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i i iii provides credit_counseling_services tailored to the specific needs and circumstances of consumers makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and letter cg catalog number 47630w b c iv for services for the does not charge any separately_stated fee purpose of improving any consumer's credit record credit history or credit rating the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan the organization establishes and implements a fee policy which-- i ii iii requires that any fees charged to reasonable a consumer for services are allows for the waiver of fees if the consumer is unable to pay and except to the extent allowed by state law prohibits charging any fee based in whole or in part on a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan d at all times the organization has a board_of directors or other governing body-- i ii which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit indirectly from the organization's activities financially other than through the receipt of reasonable directors’ fees or the credit repayment of consumer debt to creditors counseling organization or its affiliates and other than directly or the iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit indirectly from the organization's activities financially other than through the receipt of reasonable directors’ fees directly or f the organization receives no amount for providing referrals to others for letter cg catalog number 47630w debt_management_plan_services obtaining referrals of consumers and pays no amount to others for sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial a combination of the activities problems by providing them with counseling or iii described above sec_1_501_a_-1 of the regulations states that an organization claiming exemption under sec_501 and described in any paragraph of sec_501 other than sec_501 shall file the form of application prescribed by the commissioner and shall include thereon such information as required by such form and the instructions issued thereto sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be it engages regarded as operated exclusively for one or more exempt purposes only if primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations defines the word charitable as including relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community section dollar_figure of revproc_2012_9 2012_1_cb_283 updated annually provides that exempt status may be recognized in advance of an organization's operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed an letter cg catalog number 47630w organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement in american science foundation v commissioner 52_tcm_1049 the court determined that an organization was not eligible for recognition of tax exemption because it failed to provide sufficient information to permit the conclusion that its activities will be exclusively in furtherance of exempt purposes cir the tax_court explained that an organization in 74_tc_531 aff'd 670_f2d_104 that is closely-controlled by related individuals must clearly demonstrate that private interests will not be served and that net_earnings will not inure to the benefit of insiders given the control_over the petitioner organization by related individuals the court could not conclude from the information in the administrative record that part of the net_earnings did not inure to the benefit of the controlling family or stated another way that petitioner was not operated for the family's private benefit in reaching this conclusion the court noted that the situation calls for open and candid disclosure of all facts bearing upon petitioner's organization operations and finances so that the court should it uphold the claimed exemption can be assured that it is not sanctioning an abuse of the revenue laws if such disclosure is not made the logical inference is that the facts if disclosed would show that petitioner fails to meet the requirements of sec_501 71_tc_102 u s an organization made grants to various individuals including officers of the church the grants carried no legal_obligation to repay any interest or principal although the church contended that the grants were made to assist the poor who were in need of food clothing shelter and medical attention the church failed to provide any documented criteria demonstrating the selection process of recipients and the reasons for the specific amounts given the court affirmed the determination that the church failed to establish that its grant program constituted an activity in furtherance of an exempt_purpose 82_tc_215 an organization was organized to provide education and charity but failed to provide sufficient details regarding its proposed operations the court held that it failed to prove that it would operate exclusively for exempt purposes under sec_501 of the code letter cg catalog number 47630w peoples prize v commissioner t c memo petitioner has for the most part provided only generalizations in response to repeated requests by respondent for more detail on prospective activities such generalizations do not satisfy us that petitioner qualifies for the exemption application of law the information you submitted is insufficient for us to conclude that you are organized and operated exclusively for charitable purposes as specified in sec_501 of the code to be exempt an organization must provide a substantially complete application sec_1 a in addition an exempt_organization must show that it is both organized and operated exclusively for one of more of the purposes described in sec_501 of the code see sec_1_501_c_3_-1 of the regulations exemption from federal_income_tax is not a right it is a strictly interpreted matter of legislative grace and the burden rests with the applicant to prove that it is entitled to exempt status see revproc_2012_9 2012_1_cb_283 you did include some information required by the form and its instructions such as copies of your bylaws organizing document and an activity description however the activity description did not include detailed information regarding your activities you did not describe and provide detailed information regarding your plan to develop projects and programs such as property owners network family services network help renters become homeowners and provide financial and technical assistance to homeowners home buyers and renters include detailed information regarding your financial and mortgage counseling negotiating repayment plans with lenders and granting stabilization loans which you are to begin as soon as you receive c status you did not provide information about how any of your programs will be operated your application does not satisfy the requirements of sec_1_501_a_-1 of the regulations and revproc_2012_9 in addition the activity description did not an organization must also satisfy the organizational and operational tests described in the code and regulations to qualify for recognition as an organization exempt from federal taxation in order to meet the organizational_test you must have a valid purpose clause that limits the organization's purposes to one or more exempt purposes and does not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes your articles do not limit your purposes to one or more exempt purposes your articles of incorporation provide that you are organized for several purposes including social and athletic and the phrases providing you are organized for any purpose permitted to letter cg catalog number 47630w be exempt from taxation under sec_501 or sec_501 of the united_states internal_revenue_code and any purpose that would qualify for tax-deductible gifts under the sec_170 of the united_states internal_revenue_code your articles also lack a proper dissolution clause you have not provided enough information to demonstrate that you operate exclusively for charitable or educational_purposes you have not shown that you operate primarily to accomplish an exempt_purpose s described in sec_501 and sec_501 of the code you have not adequately described your activities other than that you promote and encourage running walking and other related activities including foreclosure prevention housing counseling and homeowner educational activities will not commence until you are recognized as an exempt_organization the service may recognize exempt status in advance of operations if an applicant describes its proposed operations in sufficient detail to permit a conclusion that it will clearly meet the requirements for exemption in accordance with sec_501 c of the code however a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement la verdad v commissioner supra all your other activities based on the information you provided you have failed to establish that your operations will be charitable through relief of the poor and distressed sec_1_501_c_3_-1 of the regulations neither have you established that your operations will be educational within the meaning of sec_1_501_c_3_-1 your homeowner educational activities have not commenced and you provided no details you are also unable to provide sufficient documentation showing that the homeowner educational activities will be conducted in furtherance of charitable or educational purpose similar to the church described in bubbling well church of universal love v commissioner supra you did not provide information about how clients are made aware of your services how you determine if clients are indeed low income or how you provide assistance you have not demonstrated that the services will be made in an objective and nondiscriminatory manner and that the services will be made in furtherance of an exempt_purpose additionally you are not operated for exclusively exempt purposes an applicant is required to submit sufficient information during the application process for the service to conclude that the organization is in compliance with the organizational and operational requirements of sec_501 before a ruling is issued revproc_2012_9 supra the organization has the burden of establishing through the administrative record that it operates as a sec_501 organization american science foundation 52_tcm_1049 denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met additional information was requested multiple times regarding your proposed activities however you failed to provide the requested information similar to the organization in letter cg catalog number 47630w peoples prize v commissioner supra you simply stated that you will not offer debt management plans or credit repair your counseling and educational activities will be commenced as soon as you are granted c status which was needed for you to apply for becoming hud certified counseling agency you have not held any educational seminars workshops classes nor have you provided information regarding your counselor training supervision compensation you provided no details about the time spent by your counselors speaking with each client the manner in which you conduct your outreach and advertising the details regarding your anticipated funding sources and provided no board meeting minutes or details of board members’ duties compensation you have not submitted copies of any educational materials agendas curriculums schedule of classes or instructor information you failed to demonstrate that your activities are or will be conducted in a charitable or educational manner as required conclusion an organization that fails to provide a substantially completed application and meet the organizational and operational tests described in the regulations is not exempt you have not provided sufficient evidence to demonstrate that you are organized and operated for exempt purposes within the meaning of sec_501 c of the code you have not established that you will operate for charitable purposes nor have you established that your programs are educational accordingly you do not qualify for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you your protest statement must be filed within must submit a statement of why you disagree days of the date of this letter and should include e your organization’s name address ein number and a daytime phone number e a statement that the organization wants to protest the proposed determination e a copy of this letter showing the findings that you disagree with or the date and irs office symbols from the letter e an explanation of your reasons for disagreeing including any supporting documents e the law or authority if any on which you are relying the protest statement may be signed by one of your officers or your representative we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to letter cg catalog number 47630w our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status the protest statement should also include the following declaration under penalties of perjury declare that have examined this protest including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your protest will be considered incomplete without this statement if an organization’s representative signs and submits the protest a substitute declaration must be included stating that the representative prepared the protest and any accompanying documents and whether the representative personally knows or does not know that the statement of facts in the protest and any accompanying documents are true correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications in that case you must file a form_2848 power of - if you do not file a protest within days you will not be able to seek a declaratory_judgment in court at a later date because the court requires that you first exhaust administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree at the irs shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address letter cg catalog number 47630w mail to deliver to internal_revenue_service eo determinations group internal_revenue_service eo determinations group if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely holly o paz director exempt_organizations rulings and agreements enclosure publication letter cg catalog number 47630w
